USCA11 Case: 20-12676      Date Filed: 09/16/2021    Page: 1 of 7



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-12676
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:10-cr-60165-JIC-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee

                                            versus

ARRON ADAMS,

                                                          Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                              (September 16, 2021)

Before NEWSOM, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:

      Appellant Arron Adams, a federal prisoner now proceeding pro se, appeals

the district court’s order denying his counseled motion for compassionate release

under the First Step Act, codified at 18 U.S.C. § 3582(c)(1)(A). The government,
           USCA11 Case: 20-12676          Date Filed: 09/16/2021       Page: 2 of 7



in turn, moves for summary reversal of the district court’s order or, alternatively,

for a stay of the briefing schedule, conceding that the district court abused its

discretion because it denied Adams’s motion without properly considering the

18 U.S.C. § 3553(a) factors, as instructed by this court in United States v. Cook,

998 F.3d 1180 (11th Cir. 2021).

                                                   I.

       Summary disposition is appropriate, in part, where “the position of one of

the parties is clearly right as a matter of law so that there can be no substantial

question as to the outcome of the case, or where, as is more frequently the case, the

appeal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th

Cir. 1969).1

       A determination about a defendant’s eligibility for a § 3582(c) sentence

reduction is reviewed de novo. United States v. Bryant, 996 F.3d 1243, 1251 (11th

Cir. 2021), petition for cert. filed, No. 20-1732 (U.S. June 10, 2021). However, we

review a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion for an abuse

of discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). A

district court abuses its discretion if it applies an incorrect legal standard, follows

improper procedures in making the determination, or makes findings of fact that


1
 Decisions of the old Fifth Circuit handed down prior to the close of business on September 30,
1981, are binding precedent in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206,
1207 (11th Cir. 1981).
                                               2
          USCA11 Case: 20-12676       Date Filed: 09/16/2021    Page: 3 of 7



are clearly erroneous. Id. (quotations omitted). Additionally, we liberally construe

pro se filings. Jones v. Fla. Parole Comm’n, 787 F.3d 1105, 1107 (11th Cir.

2015).

                                              II.

      District courts lack the inherent authority to modify a defendant’s sentence

and “may do so only when authorized by a statute or rule.” United States v.

Puentes, 803 F.3d 597, 606 (11th Cir. 2015). As relevant here, a district court may

reduce a sentence for extraordinary and compelling reasons pursuant to

§ 3582(c)(1)(A). 18 U.S.C. § 3582(c)(1)(A)(i). In the context of compassionate

release, the statute requires exhaustion of remedies and otherwise provides that:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant’s behalf or the lapse of 30 days from
      the receipt of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment . . . after
      considering the factors set forth in [18 U.S.C.] section 3553(a) to the
      extent that they are applicable, if it finds that—extraordinary and
      compelling reasons warrant such a reduction[.]

Id. (emphasis added). Notably, however, the exhaustion requirement is a claim-

processing rule that may be waived by the government. Harris, 989 F.3d at 911.

Additionally, the district court must consider the § 3553(a) factors and find that a

reduction is consistent with the applicable policy statements issued by the

Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).


                                          3
          USCA11 Case: 20-12676       Date Filed: 09/16/2021    Page: 4 of 7



      The policy statements applicable to § 3582(c)(1)(A) are found in § 1B1.13.

U.S.S.G. § 1B1.13. The commentary to § 1B1.13 states that extraordinary and

compelling reasons exist under any of the circumstances listed, provided that the

court determines that the defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g), and that the reduction is

consistent with the policy statement. See id. § 1B1.13 & cmt. n.1. For example,

commentary to § 1B1.13 lists a defendant’s medical condition, age, and family

circumstances as possible “extraordinary and compelling reasons” warranting a

sentence reduction. Id. § 1B1.13 cmt. n.1(A)-(C). The commentary also contains

a catch-all provision for “other reasons,” which provides that a prisoner may be

eligible for a sentence reduction if “[a]s determined by the Director of the [BOP],

there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with,” the other specific examples listed. Id. § 1B1.13 cmt.

n.1(D) (emphasis added).

      In Bryant, we held that these policy statements were applicable to motions

filed under § 3582(c)(1)(A), including those filed by prisoners, and, thus, a district

court could only reduce a sentence if a reduction was consistent with § 1B1.13’s

definition of “extraordinary and compelling reasons.” Bryant, 996 F.3d at 1262.

We also held that “other reasons” were limited to those determined by the Federal

Bureau of Prisons, not by the courts. Id. at 1263.


                                          4
          USCA11 Case: 20-12676       Date Filed: 09/16/2021    Page: 5 of 7



      Under § 3553(a)(2), a court must impose a sentence “sufficient, but not

greater than necessary” to achieve its purposes. 18 U.S.C. § 3553(a). Specifically,

sentences must reflect the seriousness of the offense, promote respect for the law,

provide just punishment, deter criminal conduct, and protect the public from future

criminal conduct. Id. § 3553(a)(2). Additional considerations include the nature

and circumstances of the offense, the history and characteristics of the defendant,

the kinds of sentences available, the applicable guideline range, the pertinent

policy statements of the Sentencing Commission, the need to avoid unwarranted

sentence disparities, and the need to provide restitution to any victims. Id.

§ 3553(a)(1)–(7).

      In Cook, we held that a district court, in addition to determining whether a

movant has offered extraordinary and compelling reasons and whether a reduction

or release would be consistent with the policy statement found in § 1B1.13, must

also consider “all applicable” § 3553(a) factors. 998 F.3d at 1183-84. Therefore,

the record must indicate that the district court considered the applicable § 3553(a)

factors in granting or denying a defendant’s motion for compassionate release. Id.

at 1184 (quotation marks and brackets omitted). Accordingly, a district court

abuses its discretion when it decides a motion under § 3582(c)(1)(A)(i) without

considering the applicable factors. Id.




                                          5
          USCA11 Case: 20-12676        Date Filed: 09/16/2021     Page: 6 of 7



      Additionally, we note that although the district court need not exhaustively

analyze every factor in its order, it must provide enough analysis for meaningful

appellate review. Id. At a minimum, we must be able to understand from the

record how the district court arrived at its conclusion, including what factors it

relied upon. Id. at 1185. If we cannot discern whether a district court weighed the

relevant factors, then we cannot determine whether the district court abused its

discretion. Consequently, we must vacate and remand. Id. at 1184-85. However,

if the district court references a court filing which discusses the factors, that

reference may be sufficient to demonstrate that the court considered them. See,

e.g., United States v. Eggersdorf, 126 F.3d 1318, 1322-23 (11th Cir. 1997).

                                            III.

      Here, the district court abused its discretion by denying Adams’s motion for

compassionate release without considering any applicable § 3553(a) factors. See

Cook, 998 F.3d at 1184. Specifically, the district court only stated that Adams had

not demonstrated extraordinary and compelling reasons before denying his motion

without further analysis or explanation, and it also did not refer to the portion of

the government’s response addressing those factors. However, the district court

was required to consider “all applicable” § 3553(a) factors in addition to

determining whether Adams had offered extraordinary and compelling reasons and

whether a reduction or release would have been consistent with the policy


                                            6
          USCA11 Case: 20-12676      Date Filed: 09/16/2021   Page: 7 of 7



statement found in § 1B1.13. See Cook, 998 F.3d at 1183-84. Therefore, remand

is appropriate. See id. at 1185. Additionally, Adams’s argument that the district

court was not constrained by the policy statement in § 1B1.13 is presently

foreclosed by Bryant. See Bryant, 996 F.3d at 1262-63.

      Thus, because we conclude from the record that the government’s position is

correct as a matter of law, GRANT the government’s motion for summary reversal

and REMAND this case for further proceedings consistent with this opinion. See

Groendyke Transp., Inc., 406 F.2d at 1162. We DENY the government’s motion

to stay the briefing schedule as moot.

      REVERSED and REMANDED; Motion DENIED.




                                         7